DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper content of an abstract of the disclosure.

A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.

The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.

Extensive mechanical and design details of apparatus should not be given.
In line 1, the abstract refers to purported merits or speculative applications of the invention, which is improper content for the abstract.  The applicant should delete the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 11, and 14-19 of U.S. Patent No. 10,937,569.   Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of the current case are claimed in the US Patent 10,937,569.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Siripurapu et al (Pub Num 2015/0129277, herein referred to as Siripurapu) in view of Auvray et al (Pub Num 2003/0103742, herein referred to as Auvray) and Rivernider (Pat Num 2011/0127064).  Siripurapu discloses a halogen free communication cable (Fig 1A) having a barrier layer formed of a non-flammable material (Paragraph 2).  Specifically, with respect to claim 1, Siripurapu discloses a data communication cable (10, Fig 1A) comprising a plurality of twisted wire pairs (two 130’s, two 230’s, Paragraph .  
However, Siripurapu doesn’t necessarily disclose the fire retardant tape having about 15-25% overlap (claims 1 & 14), nor the fire retardant tape being longitudinally or helically wrapped (claim 3).
Auvray teaches a cable (Fig 1) having improved flame and smoke retardant characteristics (Paragraph 14).  Specifically, with respect to claims 1, 3, & 14, Auvray teaches a cable (100, Fig 1) comprising a plurality of conducting members (15), wherein a tape (17) surrounding the plurality of conducting members (15), and a jacket layer (10), wherein the fire retardant tape (17) has about 15-25% overlap (Paragraph 15 states that the tape is 50mm wide with a 7mm overlap; i.e. 7/50=0.14=14%), wherein the overlap may be helically wrapped or longitudinally wrapped (Paragraph 15).  
With respect to claims 1 & 4, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the communication cable of Siripurapu to comprise the flame retardant tape to comprise a 15-25% overlap configuration as taught by Auvray because Auvray teaches that such a configuration provides a cable that may be any cable (Paragraph 22) having improved flame and smoke retardant characteristics (Paragraph 14).
Siripurapu also doesn’t necessarily disclose the cable further comprising a braided metallic shield surrounding the twisted conductors (claim 1), nor the cable meeting Category 5e requirements of ANSI and TIA standard ANSI-TIA-568-C.2 (claims 4-5 & 16-17), nor the cable meeting Category 6 or 6A requirements of ANSI and TIA 
Rivernider teaches a communication cable (Figs 1-3) that is manufactured of high quality, low cost, and minimum installation costs and provides highly effective function of long and useful life, while being resistant to deterioration or failure to flexing (Paragraphs 10 & 11).  Specifically, with respect to claims 1, 4-6, 8, 14, & 16-18, Rivernider teaches a communication cable (Figs 1-3) comprising a plurality of twisted wire pairs (10B), a separator (10C), a tape (11) surrounding the plurality of twisted wire pairs (10B) and separator (10C),  metallic tape shields (13A & 13C), and a braided shielding layer (12), and a jacket layer (14), wherein the braided shielding layer (12) is helically applied with 60% or more (i.e. 75%) coverage (Paragraph 20), wherein the cable meets Category 5e requirements of ANSI and TIA standard ANSI-TIA-568-C.2 and Category 6 or 6A requirements of ANSI and TIA standard ANSI-TIA-568-C.2 (Paragraph 14).
It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the communication cable of modified Siripurapu to comprise the various cable configurations as taught by Rivernider because Rivernider teaches that such a configuration provides a communication cable (Figs 1-3) that is manufactured of high quality, low cost, and minimum installation costs and provides highly effective function of long and useful life, while being resistant to deterioration or failure to flexing (Paragraphs 10 & 11).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable Siripurapu et al (Pub Num 2015/0129277, herein referred to as Siripurapu) in view of Auvray (Pub Num 2003/0103742) and Rivernider (Pat Num 2011/0127064), as applied to claim 1 above (herein referred to as modified Siripurapu), further in view of Kithuka et al (Pat Num 9,424,964, herein referred to as Kithuka).  Modified Siripurapu discloses a halogen free communication cable (Fig 1A) having a barrier layer formed of a non-flammable material (Paragraph 2).  
However, modified Siripurapu doesn’t necessarily disclose the jacket being cross-linked (claim 10), nor the jacket comprising a cross-linked low smoke zero halogen polyolefin (claim 11), nor the jacket layer further comprising one or more of magnesium hydroxide and alumina trihydrate (claim 12).
Kithuka teaches a communications cable (Fig 2) that provides more bandwidth, transmits information at higher speeds, while also maintaining signal fidelity and avoiding crosstalk including alien crosstalk by providing improved shield segments (Cols 1 & 2, lines 20-25 & 1-3 respectively).  Specifically, with respect to claims 10-11, Kithuka teaches that the jacket (215) may be made of low smoke zero halogen (LSZH) material comprising flame and/or smoke suppressant materials (Col 6, lines 41-63).  
 With respect to claims 10-11, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the communication cable of modified Siripurapu to comprise the comprising four metallized tape shields, wherein each shield surrounds one of the four twisted wire pairs configuration as taught by Kithuka because Kithuka teaches that such a configuration provides a communications cable (Fig 2) that provides more bandwidth, transmits information at higher speeds, while also maintaining signal fidelity and avoiding crosstalk including alien crosstalk by providing improved shield segments (Cols 1 & 2, lines 20-25 & 1-3 respectively).
With respect to claim 12, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the communication cable containing filler materials of modified Siripurapu to comprise the LSZH material containing a flame retardant filler to be cross-linked and comprise magnesium hydroxide or alumina trihydrate, since such filler are known and commonly utilized for fire retardant materials because of maintaining their shape and having high fire resistant, and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case, all of which disclose various data communication cables.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III